-DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 February 2021 has been entered.

Response to Amendment
Applicant's amendments to the claims, filed 9 February 2021, are accepted and appreciated by the examiner.  Applicant has amended claims 1, 7, 11, 16-18, 20, and 21; and has canceled claims 2, and 14.  Applicant has amended the claims such as to sufficiently change the scope of the claimed invention.  In response, all previous rejections to the claims are hereby withdrawn in favor of the following new grounds for rejection, as necessitated by these amendments.  

Response to Arguments
Applicant’s arguments, see page 8 of the Applicant’s Remarks, filed 9 February 2021, with respect to the objection to claims 1 and 21 have been fully considered and are persuasive.  The objection to claims 1 and 21 has been withdrawn. 
Applicant’s arguments, see pages 9-12 of the Applicant’s Remarks, filed 9 February 2021, with respect to the rejections of claims 1, 3-7, 11, 12, and 16-26 under 35 U.S.C. 103 have been fully considered and are persuasive. The rejections of claims 1, 3-7, 11, 12, and 16-26 have been withdrawn. 
In particular, while not all arguments made by the Applicant are persuasive, the Examiner is persuaded by the argument that the combination of Fondeur and Thiesen would have been nonobvious, because substitution of the SAW resonator of elements of Thiesen for the transmitters of Fondeur would have caused the invention of Fondeur to stop working.  Similarly, it is not obvious how the analysis corresponding to predicted signals in Fondeur would have been relevant to the SAW resonator elements of Thiesen.  Furthermore, while the Examiner takes exception to the Applicant’s allegation that internal fluid pressure does not cause the response signal of Fondeur to vary (encoding tire pressure into a signal inherently means the signal varies with pressure), there is no clear reason that the comparison operation would be able to “determine the accuracy with which the physical state represented by the member for which the predicted single was generated matches an actual physical state” where the physical state “includes a parameter set comprising at least one parameter of the physical state of the vehicle tyre including the internal fluid pressure.”  Due to certain issues with clarity of the claim language, addressed in rejections under 35 U.S.C. 112 below, the 

Applicant's arguments filed 9 February 2021 have been fully considered but they are not persuasive.
Regarding the Applicant’s argument, in response to the rejection of claims 1 and 11 under 35 U.S.C. 112(b), that “a response can have a resonant frequency” the Examiner respectfully disagrees.  A resonant frequency is a property of a physical structure that dictates a driving frequency at which the response of the structure will reach a maximum amplitude.  While the response is, thus, related to the resonant frequency it is not standard or proper to refer to the resonant frequency as “a resonant frequency of a response.”  Rather, the resonant frequency is a property of the physical system which affects the magnitude of a response to a drive signal.  The Applicant’s argument that a system may have multiple resonant frequencies depending on the choice of drive signal is not persuasive, because each of those multiple resonant frequencies would still be “a resonant frequency” of the physical system.  Furthermore, the Applicant has not claimed “a resonant frequency of the drive signal,” but rather “a resonant frequency of the response,” so it is unclear why the existence of multiple resonant frequencies for different drive signals would support the current claim language.
 If the Applicant had actually referred to the resonant frequency as “a resonant frequency of the response” in the original disclosure, there might be some justification for using such nonstandard terminology in the claims.  However, the phrase does not 
Regarding the Applicant’s argument that claims 1, 3-7, 11, 12, and 16-26 are eligible under 35 U.S.C. 101, the Examiner respectfully disagrees.  The Applicant alleges that claim 1 is not directed to an abstract idea, because it is directed to a vehicle tyre and the internal fluid pressure within that vehicle tyre.  However, while the claims define a field of use, they do not describe a practical application of the recited abstract idea in that field.  Claim 1 simply terminates with the step of repopulating the set of predicted signals without providing any indication of how repopulating the set of signals is applied to or impacts the monitoring of an internal fluid pressure.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 11, 12, and 16-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claim 1 recites “comparing each received waveform with the response signal” in lines 13-14 of the amended claim.  However, there is no antecedent basis for “each received waveform.”  Therefore, the term is indefinite.  Examiner best understands that the term is meant to refer to each predicted signal or each member of the set of predicted signals. 
Claim 1 further recites “the signals” in the penultimate line of the claim.  The antecedent basis for this limitation is unclear because there are both “predicted signals” and a “response signal” in the claim.  Since the “predicted signals” of the repopulated set “provide a higher degree of correlation,” Examiner best understands the correlation is to the “response signal.”  However, the claim only refers to a singular “response signal,” which does not meet the plural “signals.”  Thus, it is still unclear how the limitation is to be interpreted, unless the intended meaning is that there is a higher degree of correlation among all signals.
Claims 1 and 11 further recite “the response signal varies according to each physical property” in lines 8-9 of claim 1 and lines 11-12 of claim 11.  It is difficult to ascertain the full breadth intended by this limitation and whether its scope is covered by the written description, because the “at least one physical property” as amended is only constrained, beyond the requisite internal fluid pressure, by “the vehicle tyre having at least one physical property.”  Thus, “each physical property” could be interpreted to cover every physical property the tyre has, including mass, volume, radius, tyre tread depth, temperature, color, texture, dielectric constant, and many more potential 
Claim 11 recites “resonant frequency of a response of the physical system to the drive signal.”  This phrasing is unclear, because a resonant frequency is a characteristic of a physical system.  The response of a system to an oscillating force is certainly tied to the resonant frequency (i.e. the response amplitude will be maximal when a system is driven at its resonant frequency), but resonant frequency is a characteristic of the system, not the response.  Therefore, “resonant frequency of a response” is unclear and the Examiner best understands it to simply refer to the innate property of a resonant frequency that the response of a system being driven is dependent on the resonant frequency.
Claim 11 further recites both “generating a set of predicted signals” and “generating a predicted waveform.”  The distinction between these two steps is unclear, particularly given that the predicted waveform appears to represent the same thing (the physical state of the vehicle tyre) as the predicted signals and because the “predicted waveform” is not referred to again in either claim 11 or any of its dependent claims, which raises questions regarding to what end the “predicted waveform” is generated, if it is indeed distinct from the “predicted signals.”  Throughout the written description, the 
Claims 3-7, 12, and 16-26 are indefinite because they each depend on one of claims 1 and 11, which are indefinite for the reasons provided above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, 11, 12, and 16-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites:
A method of monitoring an internal fluid pressure of a vehicle tyre, the vehicle tyre having at least one physical property including the internal fluid pressure, the method comprising: driving the vehicle tyre with a drive signal so as to generate a response signal in response to the drive signal, wherein the response varies according to each physical property; generating a set of predicted signals, the set of predicted signals comprising at least one member, each member representing a physical state of the vehicle tyre, and comparing each received waveform with the response signal to determine the accuracy with which the physical state represented by the member for which the predicted signal was generated matches an actual physical state of the vehicle tyre; in which the physical state of the vehicle tyre includes a parameter set comprising at least one parameter of the physical state of the vehicle tyre including the internal fluid pressure and in which the step of generating the set of predicted signals comprises generating a set of members scattered through a parameter space defined by the parameter set; and the method further comprising, after the comparison between predicted and response signals, repopulating the set of predicted signals with selected members in the parameter space so that the selected members are scattered such that the repopulated set of predicted signals provide a higher degree of correlation to the signals than the members of the set before repopulating.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims is considered to be in a statutory category (process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, the covers mental processes – concept performing 
Generating a set of predicted signals is performed by estimating a waveform of a drive signal and applying a transform, as per [0013] in the specification, or by scattering members through a parameter space, as per [0020].  Estimation is a mental process, transforms of waveforms are mathematical calculations, and parameter spaces are conceptual, hence scattering members through the space is a mental process.  Comparing data, such as waveforms and signals, is a mental operation.  A parameter space is a conceptual space that analogizes parameters to points in a coordinate space, so populating and repopulating such space is a mental concept.  Furthermore, to the degree that correlation is involved, the step of repopulating may be considered a mathematical concept, because correlation can be calculated by known mathematical formulas.
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because the additional limitations in the claim are only: a method of monitoring an internal fluid pressure of a vehicle tyre, the vehicle tyre having at least one physical property including the internal fluid pressure, the method comprising: driving the vehicle tyre with a drive signal so as to generate a response signal in response to the drive signal, wherein the response varies according to each physical property.

Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps are merely necessary precursor steps to the abstract steps, essentially acting as extra-solution steps, performed as steps of extra-solution data gathering or merely in the service of such data gathering.  The details of the drive signal are conventional in the art consistent with Thiesen et al. (US PGPub 20070279188), Myatt et al. (US PGPub 20060137788), which actually teaches by itself that such drive signals are well known ([0036]), Cook et al. (US PGPub 20090167503), Erickson et al. (US PGPub 20100207613), and Mathias (US 7924147).
Claim 3 relies on degree of correlation, which can be considered a mathematical concept.  Therefore, the claim does not amount to significantly more than the abstract idea.
Claims 4 and 5 are directed to repetition of the abstract comparison step, which is nonetheless still abstract.
Claim 6 is further directed to details of the repopulating step, which is still abstract.
Claim 7 is directed to output of member and degree of correlation, which is mere extra-solution activity and, thus, does not amount to a practical application or significantly more than the abstract idea.
Claim 11 recites:
A method of monitoring an internal fluid pressure of a vehicle tyre, the vehicle tyre having at least one physical property including internal fluid pressure, the method comprising: generating a set of predicted signals, the set of predicted signals comprising at least one member, each member representing a physical state of the vehicle tyre, the physical state including the internal fluid pressure, driving the vehicle tyre with a drive signal, so as to generate a response signal in response to the drive signal, wherein the response signal varies according to each physical property; generating a predicted waveform for each member dependent upon the physical state represented by the member, and comparing each predicted signal with response signal to determine the accuracy with which the physical state represented by the member for which the predicted signal was generated matches an actual physical state of the vehicle tyre; wherein the drive signal comprises a periodic radiation component having a peak power close to a resonant frequency of a response of the vehicle tyre to the drive signal, where the response includes a varied reflection of the radiation component according to the physical property.

Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims is considered to be in a statutory category (process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, the covers mental processes – concept performing in the human mind including an observation, evaluation, judgment, and/or opinion..
Generating a set of predicted signals/predicted waveform is performed by estimating a waveform of a drive signal and applying a transform, as per [0013] in the specification, or by scattering members through a parameter space, as per [0020].  Estimation is a mental process, transforms of waveforms are mathematical calculations, and parameter spaces are conceptual, hence scattering members through the space is a mental process.  Comparing data, such as waveforms and signals, is a mental operation, as indicated above with respect to claim 1.  
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate 
This judicial exception is not integrated into a practical application because the additional limitations in the claim are only: a method of monitoring an internal fluid pressure of a vehicle tyre, the vehicle tyre having at least one physical property including internal fluid pressure, the method comprising: driving the vehicle tyre with a drive signal, so as to generate a response signal in response to the drive signal, wherein the response signal varies according to each physical property; wherein the drive signal comprises a periodic radiation component having a peak power close to a resonant frequency of a response of the vehicle tyre to the drive signal, where the response includes a varied reflection of the radiation component according to the physical property.
The additional limitations are directed to driving the vehicle tyre with a drive signal, which is a precursor step to gathering the data necessary to perform the abstract steps.   The drive signal cannot be considered an improvement to technology, because it is simply a part of the data gathering process and does not practically use the abstract idea, because it necessarily precedes completion of the abstract steps.  While the additional limitations are directed to the field of vehicle tire pressure monitoring, there is no specified application of the abstract steps in the claims.  Since there is no clarity regarding how the abstract algorithm affects or is applied to tire pressure monitoring, there is no basis on which to substantiate any claim of an improvement to a particular machine or technology.

Claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps are merely necessary precursor steps to the comparison, essentially acting as extra-solution steps.    The details of the drive signal are not uncommon for drive signals in the art of tire pressure monitoring, consistent with Thiesen et al. (US PGPub 20070279188), Myatt et al. (US PGPub 20060137788), which actually teaches by itself that such drive signals are well known ([0036]), Cook et al. (US PGPub 20090167503), Erickson et al. (US PGPub 2010207613), and Mathias (US 7924147). Therefore, the claim does not amount to significantly more than the abstract idea.
Claim 12 is directed to details of a drive signal, which are still too broadly defined to indicate a practical application.
Furthermore, the details are not uncommon for drive signals which will generally have some periodic component and frequently may vary, such as by sweeping.  These details are consistent with Mathias and the other art of record.  Therefore, the claim does not amount to significantly more than the abstract idea.
Claims 16-18 concern details of tire monitoring.  The parameters mentioned are common and consistent with Fondeur et al. (US Pat 6385511) or McClain et al. (US PGPub 20150203109).  Therefore, the claims do not amount to significantly more than the abstract idea.
Claim 19 is directed to determining a correlation, which may be a mathematical calculation as noted with respect to claim 1.  Therefore, the claim does not amount to significantly more than the abstract idea.
Claims 20 and 21 are directed to limitations already identified as abstract with respect to claim 1 and are thus considered to be directed to an abstract idea without significantly more for the reasons provided above.  
Claims 22 and 23 are directed to input, processor, and memory for implementing the methods of abstract claims 1 and 11.  These components amount to no more than an indication that the methods are implemented by means of a computer, which does not qualify as either a practical application or significantly more than the abstract idea.  Therefore, the claims do not amount to significantly more than the abstract idea.
Claim 24 is directed to receivers for receiving a signal.  These receivers are generic extra-solution data gathering tools for extra-solution data gathering, so they do not amount to a practical application or significantly more than the abstract idea.
Claim 25 is directed to a transmitter for outputting a drive signal.  This is a generic tool for extra-solution output.  Therefore, the claim does not amount to significantly more than the abstract idea.
Claim 26 is directed to output of member and degree of correlation, which is mere extra-solution activity and, thus, does not amount to a practical application or significantly more than the abstract idea.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Agrotis (US Pat 6802213) teaches determining wheel location by comparing pressure sensor output with characteristic patterns or signatures.  This reference suffers similar deficiencies to Fondeur, because the application to determining wheel location raises doubt concerning the ability of the comparison operation to “determine the accuracy with which the physical state represented by the member for which the predicted single was generated matches an actual physical state” where that physical state includes the pressure.  Comparison of pressure sensor output is simply not used to assess accuracy of pressure representation, but to determine wheel location associated with the pressure sensor output.
Tang et al. (US PGPub 20030071723) similarly uses pattern recognition to determine if a tire pressure signal matches stored amplitude patterns, but again uses this comparison to identify tire location.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977.  The examiner can normally be reached on 9:30 am - 7 pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM R CASEY/Examiner, Art Unit 2862                                                                                                                                                                                                        
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862